This presentation includes forward-looking statementswhich reflect the Company’s current views with respectto future events and financial performance, but involveuncertainties that could significantly impact results. ThePrivate Securities Litigation Reform Act of 1995 providesa “safe harbor” for such forward-looking statements. Company Profile §Leading niche-oriented global provider of: –Product recovery and pollution controlproducts and services –Fluid handling products and services §Diversified portfolio of global businessesand product lines §Track record of strong financial performance over41 year operating history §Strong drivers of organic growth Investment Highlights §High margin business with 40% recurring parts andconsumables sales §Strong growth and margin improvement opportunities: –Expanding global presence - 14 facilities worldwideincluding China, France, and Netherlands –Gross margin improvement –Leverage fixed operating cost structure –Disciplined strategic acquisitions §Experienced management team/strong independentBoard of Directors §Strong balance sheet §33 consecutive years of dividends Business Segments Product Recovery/ Pollution Control Technologies (52% of MPR Revenues) Filtration/Purification Technologies (22% of MPR revenues) Fluid Handling Technologies (26% of MPR revenues) Synergistic operations: üShared management üJoint customer outreach üIntegrated products üSolutions provider üAbility to leveragedistribution channel Business Units DateAcquired Centrifugal metal pumps for chemical, petrochemical,hot oil and hot water applications with temperaturesup to 850° F Thermoset fiberglass reinforced plastic (“FRP”)centrifugal pumps with flows up to 5,000 GPM Thermoplastic pumps with flows up to 250 GPM Chemical and biological odor control systems, fumeand gas scrubbers, air strippers and fans Pulse-jet fabric filters, cartridge collectorsand cyclones Patented Tri-Stack™ mixed flow fans for laboratoryfume hood exhaust systems Catalytic, thermal and regenerative thermal oxidationsystems Duall Flex-Kleen Strobic Air Systems Business Unit Description 1988 1998 1996 1966 1984 1971 1971 Custom pleating, filters, cartridges and filter housings Horizontal disc, cartridge, bag, carbon and oilabsorbing filters Proprietary chemicals for treatment of municipal,industrial and commercial water systems 1971 19712002 1993 Customers & Major Markets §Over 8,000 active customers –Large cross-section of industriesincluding Fortune 1000 companies §Major markets include –Pharmaceutical –Chemical/petrochemical –Food processing –Metal finishing –Saltwater aquariums –Refinery –Semiconductor/electronics –Municipalities –Universities –Hospitals/public health –Government facilities Products from Single Units… Mefiag Filter System Flex-Kleen Pulse-JetCartridge Dust Collector Fybroc FRP Pumps Strobic Air PatentedTri-Stack™ Fan DeanMetallic Pumps SethcoThermoplasticPumps Keystone Custom FilterCartridges Duall AroBIOS™ Bioscrubber Pristine WaterTreatmentChemicals …to Large, Complex Projects Dean HighTemperature Pumps Fybroc FRP Pumps Mefiag Filter Systems Duall Multi ComponentHot Gas Scrubber System Flex-KleenBag Houses Systems RotaryConcentrator andRecuperative Thermal Oxidizer Strobic Air PatentedTri-Stack™ Fans Growth Strategies §Increase penetration in existing marketsthrough cross-selling §Expand geographic reach §Globally penetrate new markets §New product development §Strategic acquisitions and technologylicensing agreements §Global sourcing §Strong customer focus Growth Drivers §Favorable regulatory environment §Worldwide industrialization inemerging markets §Reduction of energy consumption §Upgrade and retro-fit opportunities §End market expansion §Growing brand awareness worldwide §Process control and protection ofdownstream equipment §Performance improvement Margin Improvement Strategies §Expand operating margin through: –Pricing power –Single source solutions –Centralize purchasing function •Global sourcing •Volume discounts –Consolidation –Improved project execution –Leverage operating expenses –Higher margin international sales Competitive Environment §No single competitor across full range of products §Fragmented competition: –Large competitors with limited focus on our niches –Small competitors with limited products and services,geographic coverage, and financial strength §Met-Pro outsourcing strategy minimizes growth constraints,improves ability to serve customers in their local markets §Met-Pro recognized as one of top suppliers in the nichesin which we compete §Diversity of products and knowledge of market niches Restatement of Prior PeriodFinancial Statements §Announced January 23, 2008 §Premature recognition of revenue and net incomedue to actions of a non-officer sales employee §Impacts FYE January 31, 2007 and interim periodsended April, July, and October 2007 §Impacts sales, net income, and backlog §Updated 10-K and 10-Q’s expected to be filedwithin the next two weeks Financial Impact ($mil, except DEPS amounts) FY 2007 Q1 2008 Q2 2008 Q3 2008 DEPS, as reported $0.47 $0.25 $0.17 $0.18 DEPS, amended* $0.46 $0.24 $0.13 $0.20 Change ($0.01) ($0.01) ($0.04) +$0.02 Revenue, as reported $91.4 $21.9 $27.6 $28.1 Revenue, amended* $90.6 $20.8 $25.2 $29.0 Change ($0.8) ($1.1) ($2.4) +$0.9 Backlog, as reported $28.6 $30.0 $26.5 $20.6 Backlog, amended* $29.5 $31.9 $30.8 $22.1 Change +$0.9 +$1.9 +$4.3 +$1.5 * Per January 23, 2008 8-K filing Strong Balance Sheet $16.5 million 4.3 million $20.8 million Cash on Hand Long-Term Debt Cash, Net of Debt $ Strong Dividend History §4-for-3 stock split distributed November 14, 2007 §8.6% dividend increase announced on October 18, 2007 §Quarterly dividend 5.50 cents per share §Current yield 2.1% §Dividend paid for 33 consecutive years $0.146 $0.155 $0.166 $0.178 $0.191 $0.207 Why Invest in Met-Pro Today? üHigh margin business üRecurring revenue üStrong growth drivers for revenue and margins üExperienced management team üStrong independent Board of Directors üSolid balance sheet üDividends paid for thirty-three consecutive years
